ALD-237                                                          NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                        No. 16-1452
                                        ___________

                             IN RE: AKEEM R. GUMBS,
                                                Petitioner
                       ____________________________________

                       On a Petition for Writ of Mandamus from the
                            District Court of the Virgin Islands
                       (Related to D.V.I. Crim. No. 3-11-cr-00021)
                       ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    April 28, 2016
             Before: AMBRO, SHWARTZ, and NYGAARD, Circuit Judges

                               (Opinion filed: May 5, 2016)
                                       _________

                                         OPINION*
                                         _________

PER CURIAM

       Akeem R. Gumbs petitions for a writ of mandamus, seeking to have this Court

direct the District Court of the Virgin Islands to set a date for an evidentiary hearing in

connection with his motion filed pursuant to 28 U.S.C. § 2255. We will deny the

petition.




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                              1
         A writ of mandamus is a drastic remedy that is invoked only in extraordinary

situations. See Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976). To warrant relief, a

petitioner must show: (1) both a clear and indisputable right to the writ, and (2) that he

has no other adequate means to obtain the relief desired. See Haines v. Liggett Group

Inc., 975 F.2d 81, 89 (3d Cir. 1992) (citing Kerr, 426 U.S. at 403).

         A district court retains discretion over the manner in which it controls its docket,

see In re Fine Paper Antitrust Litig., 685 F.2d 810, 817 (3d Cir. 1982), but an appellate

court may issue a writ of mandamus when an “undue delay is tantamount to a failure to

exercise jurisdiction[.]” Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996), superseded in

part on other grounds by 3d Cir. L.A.R. 24.1(c). Here, there is no basis for granting the

petition for a writ of mandamus on the basis of undue delay. While Gumbs claims that

his § 2255 motion was pending for nearly a year before the Government filed its

response,1 nothing we would do at this point could alter that situation. The docket

reflects that Gumbs filed a reply to the Government’s response on January 4, 2016. The

matter has thus been ripe for decision or scheduling of an evidentiary hearing for about

four months.2 We do not hesitate to conclude that this period of time does not rise to the

level of undue delay. We see no reason to believe that the District Court will not




1
    We note that Gumbs filed a number of amended motions during that time.
2
 In any event, we would not ordinarily direct a district court, via mandamus, to hold an
evidentiary hearing as district courts have the discretion to determine in the first instance
whether such a hearing is necessary. See Rule 8(a), Rules Governing Section 2255
Proceedings; see also Schriro v. Landrigan, 550 U.S. 465, 473 (2007).
                                                2
adjudicate the motion in due course. Thus, we conclude that there is no basis here for an

extraordinary remedy.

      Because our intervention is not warranted, we will deny the petition for a writ of

mandamus.




                                            3